DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 12, the prior art of record does not disclose or suggest a plurality of laser source units, wherein the laser source units comprise a first laser source unit and a second laser source unit, which are respectively configured to provide a first laser beam and a second laser beam; a first light combining unit, having a first reflection region and a first transmission region, wherein the first light combining unit comprises a first outer frame, and the first outer frame surrounds a first light combining region formed by combining the first transmission region and the first reflection region; and a focusing lens, located on transmission paths of the first laser beam and the second laser beam, wherein the first laser beam and the second laser beam are respectively incident on the focusing lens along a first direction, the first laser source unit and the second laser source unit are arranged along a second direction, and when viewed along a third direction, the first laser source unit and the second laser source unit do not overlap, and the first direction, the second direction, and the third direction are perpendicular to one another.

The closest prior of record, Wang, discloses a light source module (710 in fig.7), configured to provide a laser beam (see in fig.7), the light source module comprising: a plurality of laser source units, wherein the laser source units comprise a first laser source unit (6211), a second laser source unit (6210), a third laser source unit (2201) and a fourth laser source unit (4208), which are respectively configured to provide a first laser beam, a second laser beam, a third laser beam and a fourth laser beam (see the laser beams of fig.7); a first light combining unit (comprised by 791, 342, 332, 781), wherein the first light combining unit has a first reflection region (see 342) and a first transmission region (see 332); a second light combining unit (comprised by 771, 242, 232, 761), wherein the second light combining unit has a second reflection region (see 232) and a second transmission region (see 761); wherein the first laser source unit (6211) and the second laser source unit (6210) are arranged along a second direction (see the arrangement of 6211 and 6210), and when viewed along a third direction (see the arrangement of 6211 and 6210), the first laser source unit and the second laser source unit do not overlap (6211 and 6210), and when viewed along the second direction, the first laser source unit and the second laser source unit are displaced up and down (see the position of 6211 and 6210), and the third laser beam is reflected by the second reflection region of the second light combining unit (see 2201 and 232), the fourth laser beam (see the beam of 4208) is reflected by the first reflection region of the first light combining unit (comprised by 791, 342, 332, 781), and the first direction, the second direction, and the third direction are perpendicular to one another (see the configuration of 610) but does not disclose having a first reflection region and a first transmission region, wherein the first light combining unit comprises a first outer frame, and the first outer frame surrounds a first light combining region formed by combining the first transmission region and the first reflection region; and a focusing lens, located on transmission paths of the first laser beam and the second laser beam, wherein the first laser beam and the second laser beam are respectively incident on the focusing lens along a first direction, the first laser source unit and the second laser source unit are arranged along a second direction, and when viewed along a third direction, the first laser source unit and the second laser source unit do not overlap, and the first direction, the second direction, and the third direction are perpendicular to one another as claimed in claims 1 and 12.
Claims 2-11 and 13-22 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882